Citation Nr: 0707324	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  98-18 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Charcot's disease.

2.  Whether there was clear and unmistakable error in rating 
decisions of November 1976 and/or April 1981 that denied 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial evaluation in excess of 10 
percent for neurogenic bladder.

5.  Entitlement to an initial compensable evaluation for 
impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969, and from July 1970 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in March 1998, the RO granted the 
veteran's claim for service connection for PTSD and 
impotence, and assigned evaluations of 10 percent and 
noncompensable, respectively.  Each of these ratings was 
effective January 1997.  In a rating decision dated in June 
1998, the RO granted service connection for neurogenic 
bladder, and assigned a 10 percent evaluation, effective 
January 1998.  The veteran disagreed with the rating assigned 
for each of these disabilities.  The issues currently before 
the Board were remanded for additional development of the 
record and/or to ensure due process in April 2001, and again 
in December 2003.  The latter decision determined that there 
was CUE in an April 1981 rating action, and assigned April 
15, 1980, as the effective date of the award of service 
connection for impotence.  In addition, the Board determined 
that the proper effective date for the award of service 
connection for PTSD was January 13, 1989.  The Board also 
denied entitlement to an effective date prior to January 10, 
1997, for the grant of special monthly compensation based on 
the loss of use of a creative organ, to include on the basis 
of CUE in an April 1981 rating action; and held that CUE was 
not present in the April 1981 rating decision regarding 
entitlement to a separate compensable evaluation for 
peripheral neuropathy.  Accordingly, this decision is limited 
to the issues set forth on the cover page.  

In the July 2004 rating action effectuating the Board's 
December 2003 decision, the RO assigned a 10 percent 
evaluation for PTSD, effective January 13, 1989, and a 
noncompensable evaluation for impotence, effective April 15, 
1980.  Accordingly, the issues of entitlement to an increased 
rating for PTSD, neurogenic bladder and impotence stem from 
the original effective date of the grants of service 
connection for these disabilities.  

In both the April 2001 and December 2003 remands, the Board 
referred various issues to the RO for appropriate action.  
However, no such action was taken by the RO.  Accordingly, 
the issues of entitlement to service connection for a 
respiratory disability and sleep apnea; entitlement to a 
temporary total rating pursuant to 38 C.F.R. § 4.29 (2006) 
for periods subsequent to penile implant surgeries; 
entitlement to increased ratings for callus formation of both 
feet; and entitlement to an effective date prior to July 18, 
1995, for the grant of service connection for bilateral 
carpal tunnel syndrome are again referred to the RO for 
action as appropriate.  


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus 
with mitral insufficiency, hypertension and peripheral 
neuropathy, evaluated as 100 percent disabling; loss of use 
of both lower extremities, evaluated as 100 percent 
disabling; callus formation, post excision of the prominent 
condyles of the fourth proximal phalanx of the right foot, 
evaluated as 10 percent disabling; callus formation, post 
excision of the prominent condyles of the fourth proximal 
phalanx of the left foot, evaluated as 10 percent disabling; 
PTSD, evaluated as 10 percent disabling; carpal tunnel 
syndrome of the right wrist and hand, evaluated as 10 percent 
disabling; carpal tunnel syndrome of the left wrist and hand, 
evaluated as 10 percent disabling; neurogenic bladder, 
evaluated as 10 percent disabling; osteoarthritis of the 
cervical spine, evaluated as 10 percent disabling; and 
impotence evaluated as noncompensable.  A 100 percent 
schedular evaluation is in effect, and the veteran is 
entitled to special monthly compensation under several 
provisions.

2.  The service medical records are negative for complaints 
or findings concerning Charcot's disease.

3.  Charcot's disease, if present, was initially manifested 
many years after service, and there is no clinical evidence 
that it is etiologically related to service or a service-
connected disability.

4.  In its November 1976 rating decision, the RO granted 
service connection for various disabilities, and assigned 
evaluations for them.  No claim for a total rating based on 
individual unemployability was raised at that time, either on 
an explicit or inferred basis, and no such claim was 
adjudicated by the RO.  

5.  The April 1981 rating action increased the evaluation for 
diabetes mellitus to 60 percent, and the combined schedular 
evaluation of the veteran's service-connected disabilities 
was 80 percent.

6.  The November 1976 and April 1981 determinations were 
consistent with the evidence of record, and a correct 
application of the law at those times.

7.  The veteran disagrees with the weighing and evaluation of 
the evidence of record considered in the November 1976 and 
April 1981 rating decision.

8.  There is no undebatable error of fact or law in the 
November 1976 or April 1981 rating actions that would change 
the outcome.

9.  Prior to November 7, 1996, the veteran's PTSD was not 
productive of more than mild impairment.

10.  The veteran's PTSD is manifested by irritability and 
reports of flashbacks, but there is no evidence of panic 
attacks, sleep disturbance or memory loss.

11.  The veteran's neurogenic bladder does not require the 
use of any absorbent material, and the daytime voiding 
interval is at least two hours.  He does not awaken more than 
two times per night to void.

12.  A deformity of the penis has not been demonstrated.


CONCLUSIONS OF LAW

1.  Charcot's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(d) (2006).

2.  The veteran has not raised a legally sufficient claim of 
CUE in the November 1976 or April 1981 rating decisions.  
38 C.F.R. § 3.105 (2006); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

3.  The criteria for an initial rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. 4.132 (as in effect prior to November 7, 
1996); § 4.125 (effective November 7, 1996) Diagnostic Code 
9411 (2006).

4.  The criteria for an initial rating in excess of 10 
percent for neurogenic bladder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7515 (2006).

5.  The criteria for an initial compensable evaluation for 
impotence have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §  4.115b, Diagnostic Code 7522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002), redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a July 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for service connection and 
for an increased rating, to include what constitutes new and 
material evidence, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence that pertains 
to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service VA and 
private medical records and VA examination reports, and the 
hearing transcripts.  In this regard, the Board observes 
that, following the issuance of the supplemental statement of 
the case in February 2006, the veteran stated that he had no 
other information or evidence to submit.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection and for an increased rating, 
any question as to an appropriate evaluation or effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including those at his hearings, the service medical records, 
private medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence (in particular, the favorable evidence) in the 
claims file shows, or fails to show, with respect to each 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).




	I.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The evidence supporting the veteran's claim includes medical 
records both during service and thereafter.  The service 
medical records establish that the veteran received extensive 
treatment for his feet.  A February 1976 report discloses 
that the veteran underwent four surgical procedures on his 
feet, for removal of bunions or corns.  It was indicated that 
he had been diagnosed in 1971 with diabetes mellitus, and he 
presented with numbness distally in the legs.  He also had 
severe pains in his feet.  A work-up at the facility from 
which the veteran had been transferred included an 
electromyogram that was consistent with peripheral 
neuropathy.  

VA outpatient treatment records disclose that when the 
veteran was seen in December 1996, it was noted that he had 
long-standing "Charcot's."  He complained of pain in his 
legs from Charcot's.  In April 1997, the assessments included 
Charcot's joints.  It was noted that he should continue to be 
followed-up by podiatry.  

The evidence against the veteran's claim includes the service 
medical records and post service evidence.  In this regard, 
the Board emphasizes that the service medical records are 
negative for complaints or findings pertaining to Charcot's 
disease.  The veteran was afforded a general medical 
examination by the VA in September 1976, shortly after his 
discharge from service, and there is no mention of Charcot's 
disease.  The abnormal neurological findings that were noted 
during the examination were associated with peripheral 
neuropathy, secondary to diabetes mellitus.  

As noted above, the only references in the record to 
Charcot's disease are in 1996 and 1997, more than 20 years 
following the veteran's discharge from service.  There is no 
clinical evidence in the record linking Charcot's disease to 
service or to a service-connected disability.  In the absence 
of any medical evidence providing such a link, the Board 
concludes that the medical findings of record are of greater 
probative value than the veteran's allegations regarding the 
etiology of his disability.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Further, in view of 
the contemporaneous medical finding in September 1976 that 
the identified neurological findings were associated with 
peripheral neuropathy secondary to service-connected diabetes 
mellitus, the Board finds that a medical opinion does not 
need to be obtained to decide this claim as the evidence of 
record indicates that the current disability clearly is not 
associated with an event, injury, or disease in service.  
38 C.F.R. § 3.159(c)(4).  The Board finds, accordingly, that 
the preponderance of the evidence is against the claim for 
service connection for Charcot's disease.



	II.  CUE 

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105 
(West 2002).  Pursuant to 38 C.F.R. § 3.105(a), previous 
determinations, which are final and binding, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended. 38 C.F.R. § 3.105(a).

The veteran asserts that the RO committed CUE in its failure 
to assign a total rating for the veteran's service-connected 
disabilities in the November 1976 and April 1981 rating 
decisions. 

In order to find that a rating action was clearly and 
unmistakably erroneous, it must be concluded that the 
evidence of record at the time the ratings were assigned or 
confirmed and continued was such that the only possible 
conclusion was that a higher rating, to include a total 
rating based on individual unemployability due to service-
connected disability, was warranted.  CUE requires that 
error, otherwise prejudicial, must appear undebatably.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion 
cannot be made in this case.

In Graves v. Brown, 6 Vet. App. 166 (1994), the United States 
Court of Appeals for Veterans Claims (Court) described the 
high burden of proof required for a showing of clear and 
unmistakable error by reiterating the definition it has 
provided for clear and unmistakable error in relevant case 
law:

In order for there to be "clear and 
unmistakable error" under 38 C.F.R. § 
3.105(d), there must have been an error 
in the prior adjudication of the claim.  
See Russell v. Principi, 3 Vet. App. 310, 
313 (1992) (en banc).  Either the correct 
facts, as they were known at the time, 
were not before the adjudicator or the 
regulatory provisions extant at the time 
were incorrectly applied.  Id., at 313.  
With regard to challenges to prior 
decisions by a claimant under 38 C.F.R. § 
3.105(a), the Court held in Russell that 
a "clear and unmistakable error" must be 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome at the time it was made.  Id.  
"It must always be remembered that [clear 
and unmistakable error] is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 [1993].  
Errors that are "clear and unmistakable" 
are undebatable; that is, reasonable 
minds could only conclude that the 
original decision was fatally flawed at 
the time it was made.  Id.  A 
determination that there was a "clear and 
unmistakable error" must be based on the 
record and the law that existed at the 
time of the prior decision of the agency 
of original jurisdiction or BVA, and 
subsequently developed evidence is not 
applicable.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).

Graves, 6 Vet. App. at 170-71.

The veteran alleges that the failure to consider a claim for 
a total rating based on individual unemployability due to 
service-connected disabilities was CUE.  With respect to the 
November 1976 rating decision, the RO granted service 
connection for diabetes mellitus, evaluated as 20 percent 
disabling; peripheral neuropathy, evaluated as 10 percent 
disabling; folliculitis and acne keloiditis of the face, neck 
and chin, evaluated as 10 percent disabling; osteoarthritis 
of the cervical spine, evaluated as 10 percent disabling; and 
for callous formation and post excision prominent condyles of 
the fourth proximal phalanx of both feet, evaluated as 
noncompensable.  The combined schedular evaluation was 40 
percent.  

Subsequently, an April 1981 rating decision increased the 
evaluation assigned for diabetes mellitus to 60 percent; 
assigned separate 10 percent ratings for peripheral 
neuropathy right and left; and assigned separate 10 percent 
evaluations for callous formation of each foot.  The combined 
schedular evaluation was 80 percent.  

In this case, the veteran is claiming CUE in the November 
1976 and April 1981 rating decisions on the basis that the RO 
did not grant a total rating based on individual 
unemployability due to service-connected disability.  It is 
significant to point out, however, that the November 1976 and 
April 1981 rating actions were subsumed by a subsequent May 
1984 Board decision issued on appeal that denied the 
veteran's claim for a total rating based on individual 
unemployability (a June 1981 rating action had denied the 
total rating claim).  If a rating decision is deemed subsumed 
by a supervening Board decision, then, as a matter of law, 
the rating decision cannot be the subject of a claim of CUE.  
Rather, in that case, the claimant "must proceed before the 
Board and urge that there was clear and unmistakable error" 
in the Board decision.  Brown v. West, 203 F.3d 1378, 1381 
(Fed. Cir. 2000); see also 38 U.S.C.A. §§ 7104, 7105; 38 
C.F.R. §§ 20.1100, 20.1103, 20.1104; Hayre v. West, 188 F.3d 
1327, 1333 (Fed. Cir. 1999) (a decision must be final to be 
the subject of a valid claim of clear and unmistakable 
error); Duran v. Brown, 7 Vet. App. 216, 224 (1994) (an RO 
decision "appealed to and affirmed by the Board" is thus 
"subsumed by the Board's decision," and cannot be attacked on 
clear and unmistakable error grounds); Donovan v. Gober, 10 
Vet. App. 404(1997), aff'd sub nom.  Donovan v. West, 
158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 
(1999).  Thus, even if it could be determined that the 
veteran had submitted a valid claim of CUE, his claim must 
still be denied as the rating decisions in question were 
subsumed by the Board's May 1984 decision.  

In addition, and alternatively, it is observed that no 
explicit claims for a total rating based on individual 
unemployability due to service-connected disability were 
raised at the time of either the November 1976 or April 1981 
rating decisions, and no inferred claim was raised at the 
time of the 1976 rating decision as the assigned disabilities 
did not meet the minimum rating criteria for purposes of 
raising a TDIU claim.  Because there was no explicit TDIU 
claim to address at the time of either the November 1976 or 
April 1981 rating decisions, no such claims could have been 
constructively denied when the other pending claims were 
decided, and therefore there is no final RO decision to 
review for CUE.  Similarly, because no inferred TDIU claim 
was raised at the time of the 1976 rating decision, no such 
claim could have been constructively denied, and hence there 
are no final RO decisions to review on the basis of CUE.  See 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  

Alternatively, even assuming that TDIU was denied in both the 
November 1976 and April 1981 rating decisions, a review of 
each of those decisions shows that the RO reviewed the 
medical evidence of record and correctly applied the 
applicable law and regulations.  No medical evidence was of 
record at the time of either rating action that suggested 
that the veteran was unable to work solely due to his 
service-connected disabilities.  Because it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Eddy v. 
Brown, 9 Vet. App. 52, 57 (1996); Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1994); Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc); 64 Fed. Reg. 2135-36 (1999); see generally 
38 C.F.R §§ 20.1400-20.1410 (2003).  The veteran's claim is 
no more than a request for a reweighing of the evidence, 
which is impermissible for a CUE claim.  

The very nature of the veteran's allegations, i.e., that a 
total rating based on individual unemployability due to 
service-connected disability was warranted, does not form the 
basis of CUE.  A mere disagreement with how the RO evaluated 
the facts before it does not constitute an allegation that is 
adequate to raise a CUE claim.  Luallen v. Brown, 8 Vet. App. 
92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).  In 
essence, the veteran's argument regarding the proper 
evaluation to be assigned essentially boils down to a 
reweighing of the evidence.  

In Luallen, 8 Vet. App. at 96, the Court further noted that 
"the determinative issue was not evidentiary but legal, 
i.e., has the appellant complied with the legal requirements 
to plead a CUE claim"?  In this case, the veteran has not 
provided "persuasive reasons . . .as to why the result would 
have been manifestly different but for the alleged error.  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

In Sabonis v. Brown, 6 Vet. App. 426, 430, the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  In Simmons v. Principi, 17 Vet. App. 104, 115 
(2003), the Court held that where the basis for the Board's 
decision denying a claim of CUE in a rating decision is the 
veteran's failure to plead CUE with the specificity required 
by Fugo, 6 Vet. App. 40, the remedy is dismissal without 
prejudice, and not denial.  In this case, the veteran's 
arguments amount to no more than a dispute over how the 
rating board weighed the evidence in his claim.  Inasmuch as 
Fugo held that a claim alleging improper weighing and 
evaluating of the evidence in a previous adjudication does 
not meet the restrictive definition of CUE, a dismissal is 
required.

Thus, for all of the above reasons, the veteran's claims of 
CUE in the November 1976 and April 1981 rating decisions must 
be denied either on the basis that the veteran failed to 
state a valid claim of CUE, or that those rating actions were 
subsumed by a subsequent Board decision on the same issue, 
and hence are not subject to a challenge on the basis of CUE.  

As a final matter, the Board notes that it has considered the 
possible application of the VCAA.  In Livesay v. Principi, 15 
Vet. App. 165 (2001), the Court held that the VCAA does not 
apply to CUE claims.  As the regulations do not provide any 
rights other than those provided by the Act itself, the Board 
finds that further development is not warranted in this 
matter under either the VCAA or the regulations that have 
been promulgated to implement the VCAA.

	III.  Increased ratings 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, neurogenic 
bladder and impotence, the Board must evaluate the relevant 
evidence since the effective dates of the awards; it may 
assign separate ratings for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  PTSD 

The relevant schedular criteria with respect to psychiatric 
disorders changed during the veteran's appeal.

On February 3, 1988, the VA Schedule for Rating Disabilities 
was amended with respect to certain psychiatric disorders, 
including PTSD.  53 Fed. Reg. 22 (January 4,1988).  

General Rating Formula for Psychoneurotic Disorders:                     
        The attitudes of all contacts except the most 
intimate are            	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community. Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.
                       
        Definite impairment in the ability to establish or                              
	30%   
         maintain effective and wholesome relationships with                 
         people. The psychoneurotic symptoms result in such                  
         reduction in initiative, flexibility, efficiency and                
         reliability levels as to produce definite industrial                
         impairment.
                                                         
        Less than criteria for the 30 percent, with emotional                        
	10%   
         tension or other evidence of anxiety productive of 
mild             
         social and industrial impairment.
                                   
        There are neurotic symptoms which may somewhat 
adversely             	 0%   
         affect relationships with others but which do not 
cause             
         impairment of working ability.                                      

38 C.F.R. § 4.132, Diagnostic Code 9411.

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1996).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (as in effect prior to 
November 7, 1996).

With respect to the word "definite", as the Court pointed out 
in Hood v. Brown, 4 Vet. App. 301, 303 (1993), that term is 
qualitative rather than quantitative.   However, it is 
possible to quantify the degree of impairment which would 
lead to an award at the 30 percent level.  Cox v. Brown, 6 
Vet. App. 459, 461 (1994).  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  The VA, including the Board, is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c); 38 C.F.R. § 3.101 (as in effect prior to 1996).

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
      Occupational and social impairment due to mild or 
transient                   10%   
      symptoms which decrease work efficiency and ability to 
perform
      occupational tasks only during periods of significant 
stress, or; 
     symptoms controlled by continuous medication.
                                   
     A mental condition has been formally diagnosed, but 
symptoms             	 0%   
     are not severe enough either to interfere with 
occupational and
     social functioning or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental disorders 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review."  61 Fed. Reg. 
52695 (October 8, 1996).

The General Counsel of the VA concluded that it would have to 
be determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions. 
VAOPGCPREC 11-97 (March 25, 1997).

The Board has also considered whether consideration of all 
the schedular criteria without first referring the matter to 
the RO would be in violation of the Court's holding in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In essence, 
Bernard held that the Board could not adjudicate questions 
which had not been first decided by the RO.  In deciding 
whether adjudication is permissible, the Board must first 
determine whether an appellant would be prejudiced by such 
action.  See VA O.G.C. Prec. Op. 16-92; Bernard, 4 Vet. App. 
at 394.

The Board believes that the veteran will not be prejudiced by 
consideration of an increased disability rating under all 
criteria which have been in effect during the pendency of the 
veteran's appeal, because, as discussed above, those most 
favorable to him will be applied.  The Board cannot identify 
any harm to the veteran caused by such consideration.

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  GAF scores ranging from 81 to 
90 reflect absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, with no more than 
everyday problems or concerns (e.g., an occasional argument 
with family members).  A GAF score of 71 to 80 indicates, if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  A GAF score of 
41-50 indicates serious symptoms and serious impairment in 
social, occupational, or school functioning (e.g., no 
friends), while a GAF score of 31 to 40 indicates major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) ((DSM-IV) adopted by VA at 38 C.F.R. §§ 4.125 and 
4.126 (2003)).  The Board is cognizant that a GAF score is 
not determinative by itself.

The issue in this case is whether a rating in excess of 10 
percent is warranted for PTSD at any time since the inception 
of the award, that is, January 1989.  In this regard, the 
Board observes that there is very limited evidence of any 
treatment for the veteran's psychiatric disability.  The 
veteran was hospitalized by the VA from July 1990 to June 
1991, and the diagnoses on discharge included chronic anxiety 
disorder.  A history of PTSD and a questionable personality 
disorder were noted when the veteran was hospitalized by the 
VA for unrelated complaints from October to November 1991.  
There is no indication that he was treated for symptoms of 
PTSD or any other psychiatric disability during the 
hospitalization.  

The Board acknowledges that the veteran was admitted to a 
private hospital in January 1993 and reported that he was 
experiencing severe depression, including increased 
irritability and decreased sleep.  He described feelings of 
alienation and depersonalization.  The hospital course 
reflects that the veteran said that he had very frequently 
thought about suicide, in that it was something that was 
always on his mind.  He denied at the end of his stay that he 
was suicidal, and his mood seemed stable.  It was reported 
that his mood had improved markedly at the time of his 
discharge, although he was still depressed and experiencing 
symptoms of PTSD.  The diagnoses were PTSD, major depression 
and severe psychosis.  

The next indication of any treatment for a psychiatric 
disability was in January 1996 when the veteran was seen in a 
VA outpatient treatment clinic and it was noted that he was 
very tense and had bad dreams.  The pertinent impression was 
dysthymia.  He and his spouse were seen for marriage 
counseling in February 1997.  It was indicated that the major 
problem was that they did not communicate with each other.  
The impression was conflictual relationship and commitment 
problems, possibly exacerbated by PTSD.  

On VA psychiatric examination in October 1997, it was 
reported that the veteran was married to his second wife for 
11 years.  He stated that he had last been hospitalized for 
his psychiatric problems in 1993.  The examiner noted that 
there were no signs or symptoms of depression, mania or 
psychosis.  On mental status evaluation, the veteran was 
neatly dressed and cooperative.  He was alert and oriented 
times four.  He exhibited good eye contact.  His mood was 
described as fair and his affect was congruent with his mood.  
His speech had regular rate and rhythm, and he was responsive 
to cues from the examiner.  His thought process was logical 
and coherent, and he had no flight of ides or looseness of 
associations.  His thought content was negative for audio and 
visual hallucinations, and the veteran displayed no evidence 
of delusional thinking.  There were no ideas of reference.  
He had no obsessions or compulsions.  His memory was intact 
for short and remote.  His insight and judgment were good.  
He said he had images and thoughts of Vietnam three to four 
times a month.  He reported recurrent dreams of Vietnam, and 
he had dreamed about his chronic illness.  He also related he 
had flashbacks and that he was hypervigilant.  The veteran 
described an interest in significant activities.  He claimed 
feelings of detachment.  The veteran stated he was irritable 
and had outburst of anger.  He had no problems concentrating.  
He maintained that his main stress was dealing with his 
mother who was ill.  The pertinent diagnosis was PTSD, and 
the examiner indicated that the veteran's current stressors 
were his physical problems, impotence and his mother's 
health.  The Global Assessment of Functioning score was 65-
70.  

The veteran was apparently next seen for psychiatric 
complaints at a VA mental health clinic in September 2004.  
It was reported at that time that the veteran had been off 
all psychotropic medications for more than two years.  He 
asserted that he re-experienced combat related trauma in the 
form of distressing memories and dreams.  He exhibited 
avoidance behavior, and was socially withdrawn.  He claimed 
to have transient depression, and he complained of insomnia 
and irritability.  He denied suicidal or homicidal ideation, 
and reported no hallucinatory experiences or delusional 
thinking.  He had no history of symptoms suggestive of 
hypomania/mania.  A mental status evaluation disclosed that 
his grooming was good and he was calm and cooperative.  He 
maintained good eye contact and his speech was spontaneous 
and normal.  His affect was described as appropriate and 
euthymic.  His thought process was coherent, logical and 
goal-directed.  His attention, concentration and recall 
appeared to be adequate.  His insight was good and his 
judgment intact.  The assessment was PTSD, mild.  The Global 
Assessment of Functioning score was 62.  When he was seen the 
following month, the veteran's mood was somber and he was 
somewhat irritable.  The Global Assessment of Functioning 
score was 54.

The veteran was again afforded a psychiatric examination by 
the VA in December 2004.  He described having dreams and 
nightmares of the war.  He indicated that he experienced 
exaggerated startle response.  He stated he felt sad and 
depressed at times, secondary to his medical problems and 
problems with his VA claim. He felt more frustrated and 
upset.  It was noted that the veteran was living with his 
sister and nephew.  He asserted that his marriages had ended 
secondary to the fact that each of his spouses had been 
unable to deal with his irritability and anger outbursts.  He 
maintained that he got along well with his children.  On 
mental status evaluation, the veteran's grooming was clean 
and casual.  His eye contact was fair, and his demeanor was 
somewhat irritable.  His speech had normal rate and rhythm.  
There were some objects of agitation.  His mood was reported 
as okay.  His affect was irritable.  Thought processes were 
goal-directed.  There was no flight of ideas or looseness of 
associations.  He displayed no thought insertion or thought 
broadcasting.  There was no suicidal or homicidal ideation, 
or audio and visual hallucinations or delusions.  His insight 
and judgment seemed fair.  The diagnosis was PTSD, mild, and 
the Global Assessment of Functioning score was 60.  The 
examiner commented that PTSD was productive of mild 
difficulty in occupational and social functioning.

A review of the record discloses that there is a 
comparatively sparse record concerning the veteran's PTSD.  
The available evidence suggests that it has remained 
essentially stable over the years.  Apparently, the only 
hospitalization for PTSD during the period covered by the 
appeal was in January 1993.  While he reportedly had suicidal 
ideation, by the time of his hospital discharge, he denied 
such thoughts.  His mood was described as markedly improved, 
though the Board acknowledges that he was still depressed.  
The Board concludes that the clinical findings prior to 
November 7, 1996, fail to establish that the veteran's PTSD 
was more than mild under either the old or new rating 
criteria.  Definite industrial impairment and ability to 
maintain effective and wholesome relationships is not shown 
by occasional irritability.  While marriage difficulties were 
reported, it was indicated in February 1997 that conflictual 
relationship and commitment problems were only possibly 
exacerbated by PTSD.  Similarly, occupational and social 
impairment due to PTSD has never resulted in more than mild 
or transient symptoms.  

Similarly, the Board notes that the veteran was afforded VA 
psychiatric examinations in October 1997 and again in 
December 2004.  There was no indication made of sleep 
impairment, panic attacks or memory loss as to warrant a 
higher rating.  It was specifically noted during the October 
1997 examination that the veteran was not depressed, and his 
memory was intact.  The Board concedes that the veteran said 
he was depressed at times and he was described as being 
irritable on the December 2004 VA psychiatric examination.  
However, his mood was okay, and he was living with his sister 
and nephew.  He was well groomed.  It is significant to point 
out that the veteran related that he was not taking any 
medication for his psychiatric disability.  

In sum, the evidence, in its entirety, does not show that the 
veteran's PTSD is productive of more than mild impairment.  
The evidence supporting the veteran's claims consists 
essentially of his statements regarding the severity of PTSD.  
In contrast, the Board concludes that the medical findings on 
examination are of greater probative value.  The Board finds, 
accordingly, that under any of the provisions in effect 
throughout the veteran's appeal, the preponderance of the 
evidence is against the veteran's claim, and a rating in 
excess of 10 percent for PTSD is not warranted.  

B.  Neurogenic bladder 

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.

Calculus in the bladder, with symptoms interfering with 
function will be rated as voiding dysfunction.  Diagnostic 
Code 7515.

For a voiding dysfunction, rate particular condition as urine 
leakage, frequency, or obstructed voiding.  Continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence:  A 60 percent 
evaluation may be assigned when the use of an appliance or 
the wearing of absorbent materials that must be changed more 
than 4 times per day is required.  Requiring the wearing of 
absorbent materials that must be changed 2 to 4 times per day 
warrants a 40 percent evaluation.  Requiring the wearing of 
absorbent materials that must be changed less than 2 times 
per day warrants a 20 percent evaluation.  

For urinary frequency, ratings will be based on voiding 
intervals.  A 20 percent evaluation may be assigned when the 
daytime voiding interval is between one and two hours, or; 
awakening to void three to four times per night.  When the 
daytime voiding interval is between two and three hours, or; 
awakening to void two times per night, a 10 percent 
evaluation may be assigned.  

The veteran asserts that a rating in excess of 10 percent is 
warranted for neurogenic bladder.  During the January 1998 VA 
genitourinary examination, the veteran reported that he had a 
neurogenic bladder and that he was unable to completely empty 
his bladder.  He stated that he had to go every five minutes.  
He mentioned several treatments, but claimed that nothing had 
been successful.  The examiner noted that there was some 
dampness in the veteran's undershorts, but it was not 
impressive, and he saw no urine leaking from the penis.  It 
was further indicated that the veteran did not wear a 
catheter or other appliance.  While he asserted that his 
incontinence was such that he needed to wear a pad or 
appliance, he did not do so because he was too embarrassed to 
use them.  

When examined by the VA in June 2001, the veteran insisted 
that he wore 10 to 20 pads a day for dribbling, and a history 
of urinary tract infections was noted.  It was indicated that 
there had been no treatments for catheterization, dietary 
therapy, frequency of dilatations or drainage procedures.  
The pertinent diagnosis was recurrent urinary tract 
infection, asymptomatic.

Finally, the Board notes that at the time of the most recent 
VA genitourinary examination, conducted in December 2004, the 
veteran again described polyuria, nocturia (three to five 
times), decreased stream, hesitancy and dysuria with burning.  
He related that he had experienced incontinence three to four 
times where his clothes were not saturated, but he would need 
to urinate, but would not be able to and about 30 minutes to 
one hour later, he would have some dribble on his clothes, 
requiring a change of clothes.  It was noted that the veteran 
had previously required catheterizations, but not at the 
present time.  There was no need for dilatation, and no 
drainage procedures were used.  The veteran claimed that he 
took extra clothing when he left his home.  The examiner 
stated that the veteran's urinary symptoms were most likely 
secondary to neurogenic bladder.  Additional studies were 
recommended.  

In November 2005, a VA physician provided an opinion 
regarding the veteran's genitourinary disability.  The 
examiner noted that while the veteran had been told that he 
had a neurogenic bladder, this had never been documented, and 
he had no symptoms of it.  He did not require 
catheterizations, had only very mild urinary leakage, and did 
not have to wear absorbent pads.  He had mild staining of his 
clothes, and no incontinence.  The physician noted that the 
veteran had canceled the studies that had been scheduled for 
his genitourinary symptoms.  He added that no further studies 
were necessary.  He concluded that the veteran had no 
disability related to his genitourinary tract, except for 
erectile dysfunction.  

Although the record reflects that the veteran has 
consistently reported that he experiences urinary frequency, 
the findings on the VA examinations fail to support this 
claim.  In this regard, the Board notes that the January 
1998, June 2001, and December 2004 examinations show that the 
veteran was not using a catheter, and there is no other 
indication of any treatment for frequency.  The Board also 
emphasizes the November 2005 opinion of a VA physician.  In 
this regard, based on a review of the claims folder, the 
physician concluded that neurogenic bladder was never 
documented, and the veteran had no symptoms of a neurogenic 
bladder.  In addition, he opined that the only disability of 
the genitourinary tract that the veteran had was erectile 
dysfunction, and only very mild urinary leakage not requiring 
the wearing of absorbent pads.  

The evidence supporting the veteran's claim includes his 
statements regarding the severity of his disability.  The 
Board concludes that the medical findings on examination are 
of greater probative value, and they do not provide a basis 
for a rating in excess of 10 percent for neurogenic bladder 
at any time during the course of the veteran's appeal.  

The Board notes that pursuant to Diagnostic Code 7515, the 
veteran's service-connected disability is to be rated for 
voiding dysfunction.  It is acknowledged that the RO used the 
criteria for urinary frequency to rate the veteran's 
disability.  This seems most appropriate, inasmuch as the 
only time it was indicated that the veteran wore a pad was on 
the June 2001 VA examination.  It is significant to observe 
that, even at that time, the veteran was not being treated 
with catheterization or dilatation.  The Board finds, 
therefore, that the 10 percent rating based on urinary 
frequency is appropriate, and the preponderance of the 
evidence is against the claim for a higher rating.

C.  Impotence

A 20 percent evaluation may be assigned for deformity of the 
penis with loss of erectile power.  Diagnostic Code 7522.

It is not disputed that the veteran has suffered loss of 
erectile power, and has required a prosthesis for many years.  
The fact remains, however, that a deformity of the penis has 
not been documented.  The Board acknowledges that the veteran 
underwent a circumcision for severe phimosis at a VA hospital 
in May 2004.  At the same time, a revision of his inflatable 
penile prostethetic pump was performed.  It is significant to 
point out that no deformity of the penis was observed (other 
than the pump) on either the June 2001 or December 2004 VA 
genitourinary examinations.  In addition, based on a review 
of the claims folder, a VA physician concluded in November 
2005 that the only disability of the genitourinary tract was 
erectile dysfunction.  

The veteran's allegations concerning the severity of his 
disability are of less probative value than the medical 
findings on examination.  The Board concludes, accordingly, 
that the preponderance of the evidence is against the claim 
for an initial compensable evaluation for impotence.  




ORDER

Service connection for Charcot's disease is denied.

The claims of CUE in the November 1976 and April 1981 rating 
decisions are dismissed without prejudice.

An initial rating in excess of 10 percent for PTSD is denied.

An initial rating in excess of 10 percent for neurogenic 
bladder is denied.

An initial compensable evaluation for impotence is denied.




			
             Richard C. Thrasher 	Cheryl L. Mason
	         Acting Veterans Law Judge                                  
Veterans Law Judge
        Board of Veterans' Appeals                             
Board of Veterans' Appeals


	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals




=Department of Veterans Affairs


